—Appeal from a judgment of the Supreme Court (Ledina, J.), entered November 18, 1996 in Sullivan County, which denied petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner is a prison inmate, serving a sentence of 25 years to life following his 1973 conviction of the crime of murder in the first degree. Petitioner sought a writ of habeas corpus after he was denied release on parole. Our review of the record herein discloses no abuse of discretion in respondent State Board of Parole’s denial of petitioner’s request for parole release. Among the factors considered by the Board were the heinous nature of the crime of which petitioner was convicted (his victim was beaten and stabbed to death), the fact that this crime was committed while petitioner was under parole supervision and his criminal history of assault and robbery. The Board also took note of petitioner’s exemplary record of achievement during incarceration. As the Board considered the relevant statutory and regulatory factors, its determination will not be disturbed (see, People ex rel. Frazier v Demsky, 238 AD2d 641). Petitioner’s contention that the Board erred in applying the standards set forth in Executive Law § 259-i (L 1977, ch 904) to his case is unpersuasive (see, People ex rel. Gilmore v New York State Parole Bd., 241 AD2d 793; Matter of Rentz v Herbert, 206 AD2d 944, 945, lv denied 84 NY2d 810). The remaining contentions raised by petitioner have been considered and found to be without merit.
*674Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.